ORDER

PER CURIAM:
David L. Moore appeals the judgment of conviction for the offense of burglary in the second degree, § 569.170, RSMo 1994, and the offense of stealing, § 570.030, RSMo 1994. He was sentenced to serve two years on each offense, to be served consecutively. Moore also appealed from the demal of Ms Rule 29.15 motion. Moore did not raise a claim of error relating to the deMal of Ms Rule 29.15 motion and, thus, he abandoned that portion of Ms appeal. That portion of Ms appeal is dismissed.
The judgment is affirmed. The decision is without precedential value. A memorandum of the reasons for the decision has been furmshed to the parties. Rule 30.25(b).